Vi^n^art-, Pa l2<+77_
tW*W V? tg<MH
W,)mxS Lr\rYMMg\ Cp^^-^V ftflflgcoS
(\o.rk cfi^g- f <^-
P.Q, ftq* VL303

IW*d {Tq%(\S "THW
h \ fa - Q3H - \H
^Car CYdAk e£- iW G^A
                                                                       kL juft
                                                                    rnuwig
        jQ.   L&

 oWvie. leaned <---^ro £& ft'^Va/Q fcr D-Kctfttkwta/u Kevfe/u/ AaA-dA




                                                           RECEIVFR IN
                                                     COURT OF CRIMINAL APPEALS

                                                           DEC 3 0 201*}

                                                       Abei Auosta, Ciefk